124 Ga. App. 491 (1971)
184 S.E.2d 228
RUCKER
v.
THE STATE.
46758.
Court of Appeals of Georgia.
Decided September 30, 1971.
Smith & Brooks, Theodore E. Smith, for movant.
PER CURIAM.
The motion for supersedeas is based upon the overruling of a motion for change of venue under Code § 27-1201 of the Code of Georgia, as amended. The procedures for appeal in this Code section have been superseded by the provisions of the Appellate Practice Act of 1965, as amended in 1968. Code Ann. Ch. 6-9. (See also Code Ann. § 6-904).
Therefore, the overruling of the motion for change of venue is an interlocutory order which is not an appealable judgment absent a certificate of review authorized by the Appellate Practice Act.
*492 It is ordered that the said motion for supersedeas be hereby
Denied. Bell, C. J., Jordan, P. J., and Hall, P. J., concur.